IN THE
TENTH COURT OF APPEALS










 

No. 10-10-00013-CR
 
Alicia Lewis,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the County Court at Law
Ellis County, Texas
Trial Court No. 0911956 CR
 

MEMORANDUM  Opinion





 
            Alicia Lewis was found to be in contempt
of court and sentenced to 180 days in jail.  She appealed.  The Clerk of this
Court warned Lewis that the appeal was subject to dismissal because there is no
right of appeal from an order of contempt.  See Ex parte Eureste,
725 S.W.2d, 214, 216 (Tex. Crim. App. 1986); Ex parte Moorehouse, 614
S.W.2d 450, 451 (Tex. Crim. App. 1981); Hubbard v. State, 265 S.W.3d
434, 435 (Tex. App.—Houston [1st Dist.] 2007, no pet.).  The Clerk also warned
Lewis that unless a response was filed showing grounds for continuing the
appeal, the appeal would be dismissed.
            Counsel for Lewis responded that Lewis
was pursuing a writ of habeas corpus and that a family member or friend had
filed the notice of appeal.  
            Accordingly, this appeal is dismissed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Appeal
dismissed
Opinion
delivered and filed February 10, 2010
Do
not publish 
[CR25]